Citation Nr: 0007809
Decision Date: 03/23/00	Archive Date: 09/08/00

DOCKET NO. 96-18 444               DATE MAR 23, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Determination of the appropriate evaluation for post-traumatic
stress disorder, currently evaluated as 30 percent disabling.

2. Entitlement to service connection for sinusitis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1982 to August 1991.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from September 1995 and September 1999 rating decisions
of the Atlanta, Georgia, Department of Veterans Affairs (VA)
Regional Office (RO). In the September 1995 rating decision, the RO
denied service connection for sinusitis. In the September 1999
rating decision, the RO granted service connection for post-
traumatic stress disorder with major depression and assigned a 30
percent disability evaluation.

Review of the record reveals that the RO expressly considered
referral of the case to the Chief Benefits Director or the
Director, Compensation and Pension Service for the assignment of an
extraschedular rating under 38 C.F.R. 3.321(b)(1) (1999). This
regulation provides that to accord justice in an exceptional case
where the schedular standards are found to be inadequate, the field
station is authorized to refer the case to the Chief Benefits
Director or the Director, Compensation and Pension Service for
assignment of an extraschedular evaluation commensurate with the
average earning capacity impairment. The governing criteria for
such an award is a finding that the case presents such an
exceptional or unusual disability picture with such related factors
as marked interference with employment or frequent periods of
hospitalization as to render impractical the application of the
regular schedular standards.

The United States Court of Appeals for Veterans Claims (the Court)
has held that the Board is precluded by regulation from assigning
an extraschedular rating under 38 C.F.R. 3.321(b)(1) in the first
instance; however, the Board is not precluded from raising this
question, and in fact is obligated to liberally read all documents
and oral testimony of record and identify all potential theories of
entitlement to a benefit under the law and regulations. Floyd v.
Brown, 9 Vet. App. 88 (1996). The Court has further held that the
Board must address referral under 38 C.F.R. 3.321(b)(1) only where
circumstances are presented which the Director of VA's

2 -

Compensation and Pension Service might consider exceptional or
unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The Board
has reviewed the record with these mandates in mind and finds no
basis for further action on this question. VAOPGCPREC. 6-96 (1996).

FINDINGS OF FACT

1. Post-traumatic stress disorder with major depression is
manifested by anger management problems, increased irritability,
decreased concentration, and inability to foster beneficial
relationships with others.

2. Competent evidence of a nexus between the diagnosis of sinusitis
and service is not of record.

CONCLUSIONS OF LAW

1. Post-traumatic stress disorder with major depression is 50
percent disabling. 38 U.S.C.A. 1155, 5107(b) (West 1991); 38 C.F.R.
4.31; Part 4, Diagnostic Code 9411 (1999).

2. The claim for service connection for sinusitis is not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased evaluation

The Board finds that the appellant has submitted evidence which is
sufficient to justify a belief that his claim for an evaluation in
excess of 30 percent for post- traumatic stress disorder with major
depression is well grounded. 38 U.S.C.A.

3 -

5107(a) (West 1991). That is, where the claimant is awarded service
connection for a disability and subsequently appeals the RO's
initial assignment of an evaluation for the disability, the claim
continues to be well grounded as long as the rating schedule
provides for a higher evaluation, and the claim remains open.
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995). The Board has
continued the issue as "determination of the appropriate
evaluation" since service connection has been granted in the rating
decision on appeal, and the appellant seeks a higher evaluation
than the one assigned by the RO. The appellant is not prejudiced by
this naming of the issue. The Board has not dismissed the issue,
and the law and regulations governing the evaluation of the
disabilities are the same regardless of how the issue has been
phrased. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The distinction between disagreement with the original evaluation
awarded and a claim for an increased evaluation is important in
terms of VA adjudicative actions. Id. However, the Court did not
provide a substitute name for the issue. In reaching the
determination below, the Board has considered whether staged
evaluations should be assigned. The Board concludes that the
disability has not significantly changed and a uniform evaluation
is appropriate in this case.

The appellant has been recently examined and his medical records
have been obtained. See Schafrath v. Derwinski, 1 Vet. App. 589,
595 (1991). All relevant facts on this issue have been properly
developed and the duty to assist has been met. 38 U.S.C.A. 5107(a).

In a June 1993 private medical record, the appellant complained of
ongoing problems with anger control with his wife and others. He
stated that he had been called to go to Desert Storm and that while
he was there, he was unable to receive mail from family because of
his front line role. The appellant stated that he had been
traumatized in several encounters and built up resentment. He
stated that he had been exploding all over the place and that his
wife wanted him to get help. The examiner stated that the
appellant's appearance and behavior were appropriate and that
speech was within normal limits. The examiner stated that the
appellant had

- 4 -

decreased concentration, flat affect, and depressed and angry mood.
The examiner noted that the appellant cried during the session and
complained of sleep problems. He stated that the appellant had an
anger management problem. The diagnosis was rule out post-traumatic
stress disorder and other affective disorder. The examiner entered
a Global Assessment of Functioning (GAF) score of 55.

The appellant was evaluated by a private social worker, Mr. Gary W.
Tobin, in October 1998. The appellant stated that he could not go
on. He stated that he had difficulty sleeping. The appellant
described himself as not being able to control his anger. He stated
that he had no friends and that he had physically attacked his male
friends in the past. Mr. Tobin noted that the appellant cried
during the interview. The appellant stated that he did not
socialize with the people with whom he worked. He reported that he
had nightmares associated with his service in the Persian Gulf. @.
Tobin stated that the appellant had difficulty concentrating and
holding his temper in check. He described the appellant as quite
depressed, but noted that the appellant had not considered suicide
but that the appellant was afraid of his aggression and was
isolating himself because of that. Mr. Tobin stated that the
appellant was sad and angry about separation from his son and was
resentful for the his lack of treatment he had received by VA. Mr.
Tobin stated that the appellant did not appear to have a thought
disorder, but that he could see the appellant getting delusional
because of his isolation and his paranoia and his fear of his own
impulses. The assessment was intermittent explosive disorder; major
depression. Mr. Tobin entered a GAF score of 42.

The appellant underwent a VA social and industrial survey in
December 1998. The appellant reported symptoms of depression, such
as increased isolation, decreased concentration, decreased sleep,
increased irritability, and angry outbursts. He described recurrent
and intrusive distressing memories from his service in the Persian
Gulf. He stated that he had nightmares about the dead bodies he saw
there. The VA social worker stated that the appellant reported that
he did not care about his family anymore. He stated that the
appellant had a restricted affect. The appellant stated that he
felt emotionally numb and reported hypervigilance and exaggerated
startle response. The VA social worker stated that he felt that the

5 -

appellant had undergone psychological stress and had made a poor
social adjustment since leaving service. He stated that the
appellant's social adjustment has been characterized by anger,
domestic violence, social phobia and depression.

The appellant underwent a VA examination in January 1999. The
appellant reported basically the same symptomatology as he reported
to the VA social worker in December 1998. The VA examiner stated
that the appellant made adequate eye contact and related reasonably
well to the examiner. He was well oriented to time, place, and
person and to the nature of the examination and its purpose. The VA
examiner stated that the appellant's memory appeared reasonably
intact. His thinking was linear. He showed no signs of a psychotic
disorder, such as hallucinations, delusions, inappropriate affect
or loosened associations. His mood was a mixture of anxiety and
anger. His affect was appropriate. His range of affect was limited
with no humor being shown. The VA examiner stated that the
appellant evidenced a high degree of distrust of others and of
institutions, although he noted that it was not of a fully paranoid
nature. His psychological level was low. The VA examiner stated
that the appellant did not seem to have impaired judgment. He noted
that although the appellant had homicidal fantasies, he did not
indicate plans to act on these fantasies. The appellant denied
suicidal ideation. The VA examiner noted that the appellant
maintained composure during the 90-second interview.

The VA examiner stated that the appellant came back from the
Persian Gulf a changed person and that these changes were
manifested by anger, bitterness, irritability, exaggerated startle
response, hypervigilance, and an inability to foster beneficial
relationships with others. He noted that the appellant had been
assigned at work to work alone because of the irritability factor.
The VA examiner stated that the appellant had depression as well as
post-traumatic stress disorder, but that the appellant's main
symptomatology is that of post-traumatic stress disorder. He
entered a diagnosis of post-traumatic stress disorder, chronic,
moderately severe, and major depression, in partial remission. The
VA examiner determined that the appellant had a current GAF score
of 60 and stated that the highest score in the past six months' was
65.

6 -

Service-connected disabilities are rated in accordance with a
schedule of ratings that are based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (1999).

The rating criteria for post-traumatic stress disorder and the
applicable ratings are as follows:

Total occupational and social impairment, due to such symptoms as:
gross impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name -
100 percent disabling.

Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations, judgment, thinking,
or mood, due to such symptoms as: suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); inability to establish and maintain
effective relationships - 70 percent disabling.

7 -

Occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, mild
memory loss (such as forgetting names, directions, recent events) -
30 percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

The Board notes that the appellant's representative alleged in the
informal hearing presentation that the claim had been in appellate
status when the criteria for mental disorders changed in November
1996, and thus both the old and new criteria for mental disorder
should be applied to the appellant's claim for an evaluation in
excess of 30 percent for post-traumatic stress disorder with major
depression. See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).
This is an incorrect assertion. The RO determined that an October
1998 letter from the appellant was an informal claim for service
connection for a psychiatric disorder. Prior to that time, the

- 8 - 

appellant had not claimed that he had a psychiatric disorder that
was due to service. Thus, only the new criteria for mental
disorders is applicable to the appellant's claim.

After having reviewed the evidence, the Board concludes that the
evidence supports a 50 percent evaluation for post-traumatic stress
disorder with major depression. The appellant has an anger
management problem. He appellant has described himself as losing
control of his anger constantly, to include physical aggression
against his friends. In a June 1993 evaluation report, the examiner
stated that the appellant had a flat affect, decreased
concentration, and depressed and angry mood. He assigned the
appellant a GAF of 55. The appellant has stated that he has no
friends on a social basis and at work. He has stated that he does
not care about his family and feels emotionally numb. The VA social
worker stated that the appellant had a restricted affect. The
appellant has reported hypervigilance and exaggerated startle
response. In the January 1999 evaluation report, the VA examiner
stated that the appellant's mood was a mixture of anxiety and
anger. He assigned the appellant a GAF score of 60. He stated that
the appellant had an inability to foster beneficial relationships
with others. The appellant was noted to have been moved to a
position at work where he did not interact with others because of
his increased irritability. He has reported homicidal fantasies,
but there has been not evidence that he intends to act on the
fantasies. He has denied suicidal ideation.

Here, the Board finds that the application of 38 C.F.R. 4.7 (1999)
is raised by the evidence. Where there is a question as to which of
two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more closely approximates the
criteria required for that evaluation. Id. Thus, the Board has
determined that the appellant would be appropriately evaluated as
50 percent disabling for his post-traumatic stress disorder with
major depression symptoms. See 38 C.F.R. Part 4, Diagnostic Code
9411.

This determination is supported by the assignment of GAF scores of
55 and 60. Although the GAF score does not fit neatly into the
rating criteria, it is evidence, which the Court has noted the
importance of in evaluating mental disorders.

9 -

Carpenter v. Brown, 8 Vet. App. 240 (1995). The GAF score is a
scale reflecting the "psychological, social, and occupational
functioning on a hypothetical continuum of mental health-illness."
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed.
1994). GAF scores of 55 and 60 (which fall within the range of 51
to 60) are defined as "Moderate symptoms (e.g. flat affect and
circumstantial speech, occasional panic attacks) OR moderate
difficulty in social, occupational, or school functioning (e.g. few
friends, conflicts with peers or co- workers). The Board finds that
such assignment of GAF scores of 55 and 60 is indicative of a 50
percent evaluation.

An evaluation in excess of 50 percent, however, is not warranted.
The evidence establishes that the appellant does not have
obsessional rituals which interfere with routine activities. In the
January 1999 evaluation report, the VA examiner stated that the
appellant did not have any delusions, hallucinations, inappropriate
affect, or loosened associations. The appellant does not have
intermittently illogical speech. In the January 1999 evaluation
report, the VA examiner stated that the appellant was oriented to
time, place, and person and to the nature of the examination and
its purpose. No medical professional has stated that the appellant
neglects his personal hygiene. His appearance has been described as
appropriate. The appellant is working, and his employer has
accommodated the appellant in that it has put him in a position
where he does not have much contact with his co-workers. He has
been described as having appropriate behavior and not having
delusions, hallucinations, or suicidal ideations. Although an
examiner entered a GAF score of 42 in June 1993, such does not
establish a basis for an evaluation in excess of 50 percent as the
preponderance of the evidence is against a finding that the
appellant's post- traumatic stress disorder with major depression
is more than 50 percent disabling.

The appellant is competent to report his symptoms. To the extent
that he stated that he was worse than evaluated, it is true, and
the Board has granted a 50 percent evaluation in this decision.

The preponderance of the evidence is against his claim and there is
no doubt to be resolved. 38 U.S.C.A. 5107(b) (West 1991).

- 10-

I. Service connection

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131 (West 1991). Service connection may be granted for any
disease diagnosed after service when all the evidence establishes
that the disease was incurred in service. 38 C.F.R. 3.303(d)
(1999).

In making a claim for service connection, the appellant has the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded. 38
U.S.C.A. 5107(a) (West 1991). A well-grounded claim is a plausible
claim, one which is meritorious on its own or capable of
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally requires
medical evidence of a current disability; evidence of incurrence or
aggravation of a disease or injury in service as provided by either
lay or medical evidence, as the situation dictates; and, a nexus,
or link, between the inservice disease or injury and the current
disability as provided by competent medical evidence. Caluza v.
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.
Cir. 1996) (table); see also 38 U.S.C.A. 1110, 1131; 38 C.F.R.
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v.
Derwinski, 2 Vet. App. 492 (1992). Alternatively, the nexus between
service and the current disability can be satisfied by evidence of
continuity of symptomatology and medical or, in certain
circumstances, lay evidence of a nexus between the present
disability and the symptomatology. See Savage v. Gober, 10 Vet.
App. 488, 495 (1997). Establishing direct service connection for a
disability that was not clearly present in service requires the
existence of a current disability and a relationship or connection
between that disability and a disease contracted or an injury
sustained during service. Cuevas v. Principi, 3 Vet. App. 542
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service connection
for a particular disability requires more than an allegation that
the particular disability had its onset in service. It requires
evidence relevant to the requirements for service connection cited
above and of sufficient weight to make the claim plausible and
capable of substantiation. Tirpak v. Derwinski, 2 Vet. App. 609
(1992); see also Murphy, 1 Vet. App. at 81. The kind of evidence
needed to make a claim well grounded depends upon the types of
issues presented by the claim. Grottveit v. Brown, 5 Vet. App. 91,
92-93 (1993). For some factual issues, competent lay evidence may
be sufficient. However, where the claim involves issues of medical
fact, such as medical causation or medical diagnoses, competent
medical evidence is required. Grottveit, 5 Vet. App. at 93.

Service medical records are silent for a finding or diagnosis of
sinusitis. In December 1987 and May 1991 reports of medical
examination, clinical evaluation of the appellant's sinuses were
normal. In reports of medical history completed by the appellant at
those times, he stated "no" to ever having or having now sinusitis.

The appellant underwent a VA examination in October 199 1. He
reported chronic nasal obstruction since 1982. Sinus x-rays taken
at that time were negative. The examiner entered a diagnosis of
history of chronic nasal obstruction.

A June 1992 private medical record indicates that the appellant
reported a nine-year history of runny, stuffy, sneezy, and itchy
nose and red, itchy eyes. Dr. Jacqueline Jorgensen stated that
examination of the nose revealed nasal mucosa, which practically
occluded the nasal airway. She stated that the mucosa was pale and
swollen with abundant clear mucoid exudate. She entered a diagnosis
of hayfever. In a January 1995 private medical record, Dr. Alvin J.
Wright stated that the appellant had probable acute chronic
sinusitis, clinically with a probable underlying allergic nasal
rhinitis.

The appellant underwent a VA examination in August 1995. The
appellant reported a sinus condition since 1992. The VA examiner
stated that the appellant had

12 -

marked nasal congestion with marked edema and rhinitis with
considerable distressing airway obstruction. He stated that he
could not determine the turbinates because they were swollen. The
VA examiner entered a diagnosis that the appellant had persistent
paranasal sinus and nasal congestion.

Findings in a CT scan taken of the sinuses in January 1996, were
consistent with sinusitis. In a February 1998 private medical
record, a diagnosis of bilateral sinusitis was entered. In October
1998, it was noted that sinus x-rays were negative for sinusitis.

After having reviewed the evidence of record, the Board finds that
the appellant has not submitted a well-grounded claim for service
connection for sinusitis. See Caluza, 7 Vet. App. 498. The
appellant is competent to state that he had nasal congestion in
service; however, he is not competent to state that he had
sinusitis in service. He has brought forth competent evidence of a
current diagnosis of sinusitis. Where the appellant's claim fails
is that he has not brought forth competent evidence of a nexus
between the diagnosis of sinusitis and service.    e id. The Board
is aware that in the October 1991 VA examination report, the VA
examiner stated that the appellant had chronic nasal obstruction by
history. Such diagnosis was not a diagnosis of sinusitis.

The only nexus evidence is the appellant's contention that his
current diagnosis of sinusitis is related to service; however, it
has not been shown that he possesses the requisite knowledge of
medical principles that would permit him to render an opinion
regarding matters involving medical causation or diagnosis. See
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 8 Vet.
App. 384, 388 (1995) (en banc) ("[w]here the determinative issue
involves either medical etiology or a medical diagnosis, competent
medical evidence is ordinarily required to fulfill the well-
grounded claim requirement of section 5107(a)"). Thus, the
appellant has failed to submit competent medical evidence of a
nexus between the current diagnosis of sinusitis and a disease or
injury in service, and thus the claim is not well grounded. See
Caluza, 7 Vet. App. 498.

- 13 -

The Board is aware that service connection for post-traumatic
stress disorder with major depression has been granted based upon
inservice combat stressors. Thus, the appellant is entitled to the
application of 38 U.S.C.A. 1154(b) (West 1991). Section 1154(b)
addresses the combat veteran's ability to allege that an event
occurred in service while engaging in combat. See id.; Beausoleil
v. Brown, 8 Vet. App. 459, 464 (1996). That section; however, does
not address the questions of either current disability or nexus to
service, both of which competent medical evidence is generally
required. Id. citing Caluza v. Brown, 7 Vet. App. at 507. Here, the
appellant has failed to establish a well-grounded claim because of
the lack of a nexus between the diagnosis of sinusitis and service.

Although the VA does not have a statutory duty to assist a claimant
in developing facts pertinent to the claim when it is determined to
be not well grounded, it may be obligated under 38 U.S.C.A. 5103(a)
(West 1991) to advise a claimant of evidence needed to complete his
application. This obligation depends on the particular facts of the
case and the extent to which the Secretary has advised the claimant
of the evidence necessary to be submitted with a VA benefits claim.
Robinette v. Brown, 8 Vet. App. 69 (1995). Here, VA fulfilled its
obligation under section 5103(a) by issuing a statement of the case
in December 1995 and numerous supplemental statements of the case.
In this respect, the Board is satisfied that the obligation imposed
by section 5103(a) has been satisfied. See Franzen v. Brown, 9 Vet.
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist
claimant in filing his claim pertains to relevant evidence which
may exist or could be obtained). See also Epps v. Brown, 9 Vet.
App. 341 (1996) (sec. 5103(a) duty attaches only where there is an
incomplete application which references other known and existing
evidence that pertains to the claim under consideration); Wood v.
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it
states, a duty to assist, not a duty to prove a claim).

- 14 -

ORDER

A 50 percent disability evaluation for post-traumatic stress
disorder with major depression is granted, subject to the
controlling regulations applicable to the payment of monetary
benefits.

Service connection for sinusitis is denied.

NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

15 - 


